Exhibit 10.2


TRANSITION AND RELEASE AGREEMENT




This Transition and Release Agreement (“Agreement”) is between Mary M. Kleiman
(“Kleiman" or “Employee”) and Federal Home Loan Bank of Indianapolis, its
parent, subsidiary and affiliated companies or entities, all current and former
officers, directors, employees, agents, attorneys and contractors for these
companies, (herein collectively referred to as "FHLBI" or "Bank"). Kleiman and
FHLBI are collectively referred to as the "Parties".
In consideration of the mutual promises described herein, the Parties agree as
follows:
1.Employee’s employment by the Bank shall terminate no later than January 4,
2019 (“Effective Termination Date”).     
1.In exchange for entering into this Agreement, and contingent upon Employee’s
compliance with the provisions of the Agreement, the Bank agrees to provide to
Employee the opportunity to continue employment and to receive her current
salary and benefits until a date no later than January 4, 2019 (the “Interim
Employment Period”). During the Interim Employment Period, the Employee agrees
that she will not be present at the Bank premises and that she will not be
required to perform the regular duties of her position, but that she will
promptly provide any information or assistance requested by the Bank related to
her work for the Bank. Any such requests for information or assistance will come
from Kania Lottie.
2.The Parties agree that this Agreement and any payments made pursuant to this
Agreement are subject to the prior review and non-objection by the Finance
Agency and that the Finance Agency has not completed its review or issued its
non-objection to the Bank.
3.The Parties agree that after the end of the Interim Employment Period, they
anticipate entering into a Separation and Release Agreement, attached hereto as
Attachment A, which will provide additional benefits to both parties. However,
should Employee resign her employment with the Bank prior to January 4, 2019, or
if the Bank determines, in its sole discretion, that Employee has violated any
of the provisions





--------------------------------------------------------------------------------

Exhibit 10.2


of this Agreement, the Bank may determine, in its sole discretion, not to offer
such Separation and Release Agreement to Employee.
4.In exchange for the foregoing benefits, Employee irrevocably and
unconditionally releases and forever discharges (i) FHLBI, (ii) its parent,
subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, employees, agents, attorneys and contractors as well as
(iv) all predecessors, successors and assigns thereof (collectively the
"Released Parties") from any and all actions, charges, claims, demands, damages
or liabilities of any kind or character whatsoever, known or unknown, discovered
or undiscovered, matured or unmatured, which Employee now has or may have had
through the effective date of this Agreement, that arise out of or relate in any
manner to Employee employment with FHLBI, the separation thereof, or any
contract, plan, policy, or program, oral or written, between Employee and the
Released Parties, or any potential claim described in this Agreement, or any
other matter or claim from whatever cause based upon facts pre-existing to or
existing at the time of the execution of this Agreement.
5.Without limiting the generality of the foregoing release, it shall include:
(i) all claims or potential claims arising under any federal, state or local
laws relating to the Parties’ employment relationship, including any claims
Employee may possess pursuant to the Civil Rights Act of 1964, as amended, 42
U.S.C. §2000(d), et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; the Employee Retirement Income Security Act, as amended, 29
U.S.C. § 1001 et seq.; the Indiana Civil Rights Law, as amended, I.C. 22-9-1, et
seq.; the Indiana Wage Claim Statutes, I.C. 22-2-5-1 et seq.; and I.C. 22-2-9-1
et seq.; the Equal Pay Act, 29 U.S.C. § 206(d) et seq.; the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§ 652 et seq.; the National Labor Relations Act, 29 U.S.C. § 141 et seq.; the
Immigration Reform and Control Act, 8 U.S.C. § 1101 et seq.; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2611 et seq.; and any other federal, state or
local laws governing the Parties’ employment relationship; (ii) any claims on
account of, arising out of or in any way connected with Employee’s employment
with FHLBI, (iii) any claims alleged or which could have been alleged in any
charge or complaint against FHLBI; (iv) any claims relating





--------------------------------------------------------------------------------

Exhibit 10.2


to the conduct of any employee, officer, director, agent or other representative
of FHLBI; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer's
right to separate its employees; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) defamation, (d) wrongful discharge, (e)
interference with contract or business relationship or (f) negligent or
intentional infliction of emotional distress.
6.The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee’s rights or claims that may arise after
Employee signs this Agreement. It is further understood by the Parties that
nothing in this Agreement shall affect any rights Employee may have under any
Pension Plan, Savings Plan (i.e., 401(k) plan) provided by FHLBI as of the date
of Effective Separation Date, such items to be governed exclusively by the terms
of the applicable plan documents.
7.Employee also agrees not to sue any of the Released Parties with respect to
any claims, demands, liabilities or obligations released by this Agreement. The
Parties agree, however, that nothing in this Agreement shall:
(a)
Prevent Employee from reporting possible violations of federal, state, or local
law or regulation to any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of federal,
state or local law or regulation;

(b)
Prevent Employee from filing an administrative charge with or participating in
an investigation by the EEOC or any other federal, state or local agency.

8.Notwithstanding Employee’s right to file an administrative charge with the
EEOC or any other federal, state, or local agency, Employee agrees that with her
release of claims in this Agreement, she has waived, to the extent allowed by
law, any right she may have to recover monetary or other personal relief in any
proceeding based in whole or in part on claims released by Employee in this
Agreement. For example, Employee waives any right to monetary damages or
reinstatement





--------------------------------------------------------------------------------

Exhibit 10.2


if an administrative charge is brought against the Bank whether by Employee, the
EEOC, or any other person or entity, including but not limited to any federal,
state, or local agency. Further, with Employee’s release of claims in this
Agreement, Employee specifically assigns to the Bank Employee right to any
recovery arising from any such proceeding.
9.Employee hereby acknowledges that:
(a)
Employee has carefully read and fully understands all of the provisions of this
Agreement and that Employee has entered into this Agreement knowingly and
voluntarily;

(b)
The benefits offered in exchange for Employee’s release of claims exceed in kind
and scope that to which Employee would have otherwise been entitled;

(c)
Employee is advised by this Agreement to consult with an attorney of her choice
prior to signing this Agreement; and

(d)
Employee has been offered a period of seven (7) days within which to review and
consider this Agreement. If this Agreement is not executed by the seventh (7th)
day, the terms offered by FHLBI in this Agreement are withdrawn and any later
execution of this Agreement by Employee is void.

10.FHLBI and Employee specifically reserve any and all rights to bring an action
to remedy a breach of this Agreement.
11.Employee agrees not to make or publish any statement (orally or in writing)
or instigate, assist, or participate in the making or publication of any
statement that is in any way critical, negative, or derogatory or would libel,
slander, or disparage or expose to contempt, or ridicule: (1) the FHLBI; (2) its
products, services, affairs, or operations; or (3) the FHLBI’s directors,
officers, agents, representatives, employees, job candidates or shareholders.
However, the provisions of this Paragraph shall not interfere with the Employees
rights as described in Paragraph 8, above. Employee understands and agrees that
this Paragraph 12 is of the utmost importance to the Bank and is a material
provision of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.2


12.Employee shall keep the terms, amount and fact of this Agreement completely
confidential and promises not to disclose any information concerning this
Agreement or the terms of this settlement to anyone other than her immediate
family and lawyers and financial advisors, who will be informed of and bound by
this confidentiality clause. Employee shall respond to any inquiry about the
status of her employment only by stating that the parties have mutually agreed
to a transition period to allow for a smooth transition of her duties and that
she will be resigning at the end of the year, unless required to say more by a
court or agency that has power to require her to testify further. Employee
acknowledges that revealing any other information would cause FHLBI injury and
damages. Employee understands and agrees that this confidentiality provision is
of the utmost importance to FHLBI and is a material provision of this Agreement.
13.Employee warrants under penalty of perjury that:
(a)
Prior to signing this Agreement she has raised with FHLBI any and all concerns
and information she has regarding any possible legal and/or ethical issues in
connection with FHLBI business, including, but not limited to any potential
violations of FHLBI policies and any applicable federal, state or local
statutes, ordinances, rules, or regulations.

(b)
She has no knowledge of any fact, document, or other information, that may
indicate that Bank or any of its employees, agents, or officers have violated
any FHLBI policy or any applicable federal, state or local statutes, ordinances,
rules, or regulations, nor is she aware of others who claim to or in her opinion
have such facts or information.

(c)
She has no basis or reason to believe the Bank or any of its employees, agents
or officers may have violated any FHLBI policy or any applicable federal, state,
or local statutes, ordinances, rules or regulations.

14.The Parties represent and acknowledge that in executing this Agreement, they
did not rely and have not relied upon any representations or statements made by
any of the other Parties, or by any of the other Parties’ agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.2


15.This Agreement shall be binding upon the Parties and upon their heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the respective Parties and to their administrators,
representatives, executors, successors and assigns.
16.Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be unenforceable or invalid, the validity of
the remaining parts, terms or provisions of this Agreement shall not be affected
thereby and the unenforceable or invalid part, term or provision shall be deemed
modified to eliminate the invalid part, and, as so modified, such part, term or
provision shall be deemed as part of this Agreement as though originally
contained herein. Each party also agrees that, without receiving further
consideration, they will sign and deliver such documents and do anything else
that is necessary in the future to make the provisions of this Agreement
effective.
17.No waiver of any condition or covenant contained in this Agreement or failure
to exercise a right or remedy by any of the Parties hereto shall be considered
to imply or constitute a further waiver by such Party of the same or any other
condition, covenant, right or remedy.
18.This Agreement is made and entered into in the State of Indiana and shall in
all respects be interpreted, enforced and governed by the laws of the State of
Indiana without respect to its decisions on conflict of laws. Any lawsuit
commenced to enforce the terms of this Agreement shall be commenced in a court
of competent jurisdiction in the State of Indiana, and if in federal court, in
the U.S. District Court for the Southern District of Indiana, Indianapolis
Division. The language of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the Parties.
19.With the exception of the Mandatory Mutual Agreement to Arbitrate
(“Arbitration Agreement”), that the parties have already agreed to, this
Agreement sets forth the entire agreement between the Parties and fully
supersedes any and all prior conversations, agreements, or understandings
between the Parties pertaining to this subject matter. This Agreement may be
modified only by a writing executed by both Parties. The parties re-affirm
herein that, unless expressly provided for in the Arbitration Agreement, this
Agreement shall be enforced under the terms of the Arbitration Agreement.





--------------------------------------------------------------------------------

Exhibit 10.2


20.Employee agrees to voluntarily cooperate with the Bank in connection with any
legal matters, including but not limited to pending or future litigation,
proceeding, or other matter which may be filed against or by the Bank with any
agency, court, or other tribunal and concerning or relating to any matter
falling within Employee’s knowledge or former area of responsibility. Employee
agrees to provide reasonable assistance and completely truthful information and
testimony in such matters including, without limitation, facilitating and
assisting in the preparation of any underlying defense, responding to discovery
requests, preparing for and attending deposition(s) as well as appearing in
court to provide truthful testimony. The Bank agrees at its discretion to
reimburse Employee for all reasonable out-of-pocket expenses incurred at the
request of the Bank associated with such assistance and testimony.
21.By making this Agreement, neither Employee nor the Released Parties admit
that they have done anything wrong, including the commission of any tort, breach
of contract, or violation of any federal, state or local statute, law, or
ordinance. Neither the existence of this Agreement nor any of its terms shall be
admitted into evidence in any proceeding except for the purpose of enforcing the
provisions of this Agreement.
22.This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, fully enforceable counterpart for all purposes, but all
of which shall constitute one and the same instrument.
23.Any action by any of the Released Parties to enforce any obligation or duty
owed to them under this Agreement may be brought by FHLBI, its successor or
assign without joinder of other affiliates of that corporation.
24.Employee is solely responsible for paying the appropriate taxes owed on the
moneys being paid under this Agreement.
25.Because neither side can represent what position the Internal Revenue
Service, or any other government entity, will take with respect to these
payments, it is mutually agreed that each side will be responsible for any
miscalculations for which it is legally responsible without indemnification or
any other





--------------------------------------------------------------------------------

Exhibit 10.2


recourse from the other side. If it is subsequently determined that Employee
should have paid taxes on any amount which she did not pay taxes, the interest
and penalties are her responsibility alone. The Parties expressly waive the
right to seek indemnification or reimbursement from the other as the result of
any government decision on the taxability of the amounts paid in settlement.
26.It is expressly agreed that this is a final Agreement and that in the event
the Internal Revenue Service, or any other government entity, determines that
Employee owes more taxes, she has no right to seek additional sums from FHLBI,
even though the amount paid will decrease by the amounts owed to the government.





--------------------------------------------------------------------------------

Exhibit 10.2






Date:     
November 16, 2018
 
/s/MARY M. KLEIMAN
 
 
 
Mary M. Kleiman
 
 
 
 
 
 
 
 
Date:     
November 28, 2018
 
/s/ CINDY L. KONICH
 
 
 
Cindy L. Konich
 
 
 
President - Chief Executive Officer
 
 
 
 
 
 
 
 
Date:     
November 26, 2018
 
/s/ DERON J. STREITENBERGER




 
 
 
Deron J. Streitenberger
 
 
 
Senior Vice President - Chief Business Operations Officer





AFFIRMATION




I affirm under the penalties of perjury under the laws of the State of Indiana
that the statements made by me in Paragraph 14 of this Agreement are true and
accurate.


                    
    
/s/MARY M. KLEIMAN
Mary M. Kleiman









